Citation Nr: 1823215	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to VA compensation benefits for residuals of left shoulder surgery under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1960 to June 1963

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was most recently before the Board in October 2017, where this claim was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development.  Upon completion of such development, at least to the extent possible, the AOJ continued to deny VA compensation benefits under 38 U.S.C. § 1151, as reflected in a February 2018 Supplemental Statement of the Case (SSOC), and has since returned this case to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's October 2017 remand instructions in trying to further develop these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Residuals from left shoulder surgery were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable due to VA treatment provided in May 2000.



CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C. § 1151 for residuals of left shoulder surgery have not been met.  38 U.S.C. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation under 38 U.S.C. § 1151

A Veteran may be awarded compensation for additional disability, if such disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability is attributable to: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, (b) the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

To determine whether the veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to his condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

For claims filed after October 1, 1997, as is the case here, a claimant is required to show fault or negligence in medical treatment.  On the other hand, for claims filed prior to October 1, 1997, a claimant conversely is not required to show fault or negligence in medical treatment.  38 C.F.R. § 3.358.  See also Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  But as the Veteran in this case filed his claim after that delimiting date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C. § 1151(a)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that: (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or, (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the Veteran's claim, the Board first must consider whether the evidence shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C. § 1151(a)(1).  All reasonable doubt material to these determinations is resolved in the Veteran's favor.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Turning now to the relevant contentions and facts, the Veteran contends that he is entitled to VA compensation benefits under the provisions of 38 U.S.C. § 1151 due to VA negligently performing a left shoulder surgery in May 2000.  Specifically, he asserts that the surgery was "a total failure" and he was unable to use his shoulder.  See Oct. 2004 Veteran Stmt. (also indicating that he experienced constant pain, a low grade fever, and was placed on an immense quantity of pain medications).

Review of the medical records show that the Veteran underwent rotator cuff reconstruction and subacromial decompression in May 2000.  A December 2000 VA treatment record indicated that the Veteran initially did fairly well following the May 2000 rotator cuff repair; however, subsequently, he developed increasing pain, loss of range of motion, and loss of strength.  A January 2001 VA treatment record show the Veteran reported that, since the surgery in May 2000, he has not done very well.  He explained that he was experiencing constant left shoulder pain and he had not gotten his strength or range of motion back.  He reported an abnormal feeling in his biceps since the surgery and he questioned whether something was wrong inside his shoulder.  Subsequently, in October 2002, the Veteran underwent a left subacromial bursa excision, rotator cuff exploration/reinforcement and deltoid reinforcement due to left shoulder pain and weakness status-post rotator cuff repair.

In February 2018, VA received an Independent Medical Opinion in connection with the Veteran's claim.  Following an extensive review of the evidence of record, the commenting clinician concluded that the Veteran did not suffer additional disability as a result of VA care.  At the outset, the opinion provider indicated that current orthopedic and rehabilitation literature agree that continued pain, limited range of motion and dysfunction with overhead activities, as well as the need for a second procedure are known and foreseeable outcomes following any shoulder surgery.  Next, the clinician discussed the pre, interim, and post-operative VAMC Portland orthopedic, physical therapy, and primary care records and ultimately found that it is at least as likely as not that the Veteran's post-operative function demonstrated an improvement in range of motion and diminished past.

In contrast, however, the opinion provider addressed the Veteran's January 2001 lay statement, in which he reported that he continued to do a scapular stabilization program and was an avid weight lifter, despite continuing to have pain and limitation of motion.  The clinician addressed the October 2002 discharge summary for additional shoulder surgery, and noted that the etiology of pain stemmed from the Veteran's implementation of "some water therapy in a civilian gym" resulting in lost range of motion and overall pain.  The clinician noted that the records pertinent to this second surgery, also, reveal the surgical procedure and hospital admission were without complication.  While a November 2002 medical record shows the Veteran was admitted for narcotic withdrawal, the opinion provider noted he was treated "in accordance with current substance abuse rehabilitation literature" and was not sent home with any new narcotic prescriptions.

With respect to the May 2000 Discharge Summary noting post-operative complications related to alcohol withdrawal and delirium tremens, the opinion provider indicated that it is at least as likely as not that the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  The clinician noted that this was the case because current orthopedic, substance abuse prevention and rehabilitation medicine literature clearly and unmistakable agree that continued pain, limited range of motion and dysfunction with overhead activities are known and foreseeable outcomes following any shoulder surgery and/or the need for a second elective procedure and/or medical complication secondary to the Veteran's known cardiovascular status, to include periods of tachycardic and diaphoretic "fairly significant drinking history" resulting in alcoholic withdrawal and delirium tremens and substance abuse following left shoulder surgery and recovery periods.

Ultimately, the February 2018 opinion provider indicated that it is less likely than not that the Veteran's common complications related to surgical repair of his rotator cuff and current medical treatment related to alcohol withdrawal and substance abuse was caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA or VA's failure to exercise the degree of are that would be expected of a reasonable health provider and/or was due to an event not reasonably foreseeable.

The Board finds that the February 2018 medical opinion is highly probative against the claim, as it represents the conclusions of a medical professional and is supported by a fully-articulated opinion with sound reasoning for the conclusion contributing to the weight of the opinion in relation to other evidence in the file.  Additionally, the commenting clinician's opinions are based on reliable principles and supported by other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder (or severity); instead, it must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

In deciding an appeal, the Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding the occurrence of the claimed events and, here, any purported consequent disability.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption; so, here, simply because the Veteran believes there is a correlation between his left shoulder surgery in May 2000 and what he is claiming to now experience as a result or consequence is insufficient.

For these reasons and bases, the Veteran is not entitled to § 1151 compensation.  To reiterate, merely showing that he developed additional disability after shoulder surgery is not enough to prevail in the absence of a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA in performing the left shoulder surgery in May 2000.  The most probative evidence of record does not indicate that VA medical staff failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the shoulder surgery.  Moreover, the medical evidence of record, on the whole, demonstrates that his additional disability amount to common complications related to surgical repair of a rotator cuff.  He also provided his informed consent.  Therefore, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of left shoulder surgery is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


